        Case 2:19-cv-00190-SMJ        ECF No. 1    filed 05/31/19   PageID.1 Page 1 of 9




 1   Kirk D. Miller, WSBA No. 40025
     Kirk D. Miller, P.S.
 2   421 W. Riverside Ave., Ste. 660
     Spokane, WA 99201
 3   (509) 413-1494 Telephone
     (509) 413-1724 Facsimile
 4
     Shayne J. Sutherland, WSBA No. 44593
 5   Brian G. Cameron, WSBA No. 44905
     Cameron Sutherland, PLLC
 6   421 W. Riverside Ave., Ste. 660
     Spokane, WA 99201
 7   (509) 315-4507 Telephone
     (509) 315-4585 Facsimile
 8

 9                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
10   ANDREW WEISS,                                )
                                                  ) Case No.:
11                Plaintiff,                      )
                                                  ) COMPLAINT FOR DAMAGES
12         vs.                                    )
                                                  ) JURY DEMANDED
13   CAVALRY SPV I, LLC, a Delaware               )
     limited liability company,                   )
14                                                )
                  Defendant.                      )
15                                                )

16                               I.       INTRODUCTION

17         Plaintiff Andrew Weiss (“Plaintiff”), a Washington resident, brings this action

18   by and through his undersigned counsel, against Defendant Cavalry SPV I, LLC,

19   (“Defendant Cavalry”), and alleges the following:

20   ////
      COMPLAINT - 1
21

22
       Case 2:19-cv-00190-SMJ      ECF No. 1   filed 05/31/19   PageID.2 Page 2 of 9




 1                      II.       JURISDICTION AND VENUE

 2       2.1   Jurisdiction of this Court arises under 15 U.S.C. § 1692k (d), 28 U.S.C.

 3             § 1337 and 28 U.S.C. § 1331. If applicable, the Court also has pendent

 4             jurisdiction over the state law claims in this action pursuant to 28 U.S.C.

 5             § 1367(a).

 6       2.2   Venue is proper in this judicial district pursuant to 28 U.S.C. §

 7             1291(b)(2).

 8                         III.   NATURE OF THE ACTION

 9       3.1   Plaintiff brings this action for damages for Defendant Cavalry’s actions

10             of using unfair and unconscionable means to collect a debt.

11       3.2   Defendant Cavalry’s actions violated § 1692 et seq. of Title 15 of the

12             United States Code, commonly referred to as the Fair Debt Collection

13             Practices Act (“FDCPA”) which prohibits debt collectors from

14             engaging in abusive, deceptive, and unfair practices.

15       3.3   Plaintiff is seeking damages, declaratory, and injunctive relief.

16                                   IV.   PARTIES

17       4.1   Plaintiff is a natural person, a resident of Washington State, and is a

18             “Consumer” as defined by 15 U.S.C. § 1692(a)(3).

19       4.2   Defendant Cavalry is a “debt collector,” as defined by 15 U.S.C. §

20             1692a(6).
     COMPLAINT - 2
21

22
       Case 2:19-cv-00190-SMJ     ECF No. 1   filed 05/31/19   PageID.3 Page 3 of 9




 1       4.3   All acts done by Defendant Cavalry were done on its own behalf.

 2       4.4   Defendant Cavalry is a Delaware limited liability company engaged in

 3             the business of collecting debts in Washington State.

 4       4.5   Defendant Cavalry’s headquarters are located at 500 Summit Lake Dr.

 5             #400, Valhalla, NY, 10595.

 6       4.6   Defendant Cavalry is a “collection agency,” as defined by RCW

 7             19.16.100(4)(d).

 8                       V.       ALLEGATIONS OF FACT

 9       5.1   Sometime prior to February 2013, Plaintiff allegedly incurred an

10             obligation to Capitol One Bank

11       5.2   The Capitol One Bank obligation arose out of a transaction in which

12             money, property, insurance or services, which are the subject of the

13             transaction, are primarily for personal, family, or household purposes.

14       5.3   The alleged Capitol One Bank obligation is a “debt” as defined by 15

15             U.S.C. § 1692a(5).

16       5.4   On or about February 14, 2013, Plaintiff’s alleged Capitol One Bank

17             debt was sold to Defendant Cavalry.

18       5.5   In December 2015, Defendant Cavalry sued Plaintiff in the Spokane

19             County Superior Court.

20
     COMPLAINT - 3
21

22
       Case 2:19-cv-00190-SMJ       ECF No. 1   filed 05/31/19   PageID.4 Page 4 of 9




 1       5.6   In January 2016, Defendant Cavalry obtained a default judgment

 2             against Plaintiff.

 3       5.7   In September 2018, Defendant Cavalry obtained a writ of garnishment

 4             against Plaintiff’s financial institution.

 5       5.8   In April 2019, Defendant Cavalry obtained a another writ of

 6             garnishment against Plaintiff’s financial institution.

 7       5.9   At or about the same date that the writ of garnishments were sent to the

 8             Plaintiff’s financial institution, Defendant Cavalry, through its counsel,

 9             also sent an exemption claim form to the Plaintiff.

10       5.10 The exemption claim form sent to Plaintiff is a “communication” under

11             15 U.S.C. § 1692a(2).

12       5.11 RCW 6.27.130 requires that an exemption claim form be served or

13             mailed to the judgment debtor.

14       5.12 The exemption claim form found at RCW 6.27.140 is a mandatory form

15             that must be printed or typed in no smaller than size twelve-point font

16             and contain the statutorily-required contents.

17       5.13 The RCW 6.27.140 exemption claim form contains check boxes for

18             claiming specific exemptions for money in a financial institution,

19             including the following:

20
     COMPLAINT - 4
21

22
       Case 2:19-cv-00190-SMJ    ECF No. 1    filed 05/31/19   PageID.5 Page 5 of 9




 1               IF BANK ACCOUNT IS
                 GARNISHED:
 2               [ ] The account contains payments
                 from:
 3               [ ] Temporary assistance for needy
                     families, SSI, or other public
 4                   assistance. I receive $ . . . . .
                     monthly.
 5               [ ] Social Security. I receive $ . . . . .
                     monthly.
 6               [ ] Veterans' Benefits. I receive
                     $ . . . . . monthly.
 7
                 [ ] Federally qualified pension, such as
                     a state or federal pension,
 8
                     individual retirement account
                     (IRA), or 401K plan. I receive
 9
                     $ . . . . . monthly.
10               [ ] Unemployment Compensation. I
                     receive $ . . . . . monthly.
11               [ ] Child support. I receive $ . . . . .
                     monthly.
12               [ ] Other. Explain . . . .
                 [ ] $2,500 exemption for private
13                   student loan debts.
                 [ ] $500 exemption for all other debts.
14               IF EXEMPTION IN BANK
                 ACCOUNT IS CLAIMED, ANSWER
15               ONE OR BOTH OF THE
                 FOLLOWING:
16               [ ] No money other than from above
                     payments are in the account.
17               [ ] Moneys in addition to the above
                     payments have been deposited in
18                   the account. Explain . . . .
19

20
     COMPLAINT - 5
21

22
       Case 2:19-cv-00190-SMJ    ECF No. 1   filed 05/31/19   PageID.6 Page 6 of 9




 1       5.14 Defendant Cavalry removed two of the exemptions from the exemption

 2             claim form.

 3       5.15 The removed exemptions are those which allow for: 1) exemption of

 4             $2500 in student loan money; and 2) the $500 cash exemption.

 5       5.16 Defendant Cavalry’s removal of these exemptions was intentional and

 6             systematic.

 7       5.17 Defendant Cavalry has sent out at least hundreds of exemption claim

 8             forms to Washington residents with the aforementioned exemptions

 9             removed.

10       5.18 Defendant Cavalry’s removal of the exemptions from the checkbox list

11             makes it more difficult for judgment debtors to claim exemptions.

12       5.19 Removing the exemptions that may be claimed by checking a box may

13             influence how and whether a consumer will respond to a garnishment.

14                      VI. FIRST CAUSE OF ACTION
                  Violations of the Fair Debt Collection Practices
15                   Act 15 U.S.C. §§ 1692e and 1692f, et seq.

16       6.1   Plaintiff repeats, reiterates, and incorporates the allegations contained

17             in the paragraphs above herein with the same force and effect as if the

18             same were set forth at length herein.

19       6.2   Defendant Cavalry’s debt collection efforts attempted and/or directed

20             towards Plaintiff violated 15 U.S.C. §§ 1692e and 1692f of the FDCPA.
     COMPLAINT - 6
21

22
       Case 2:19-cv-00190-SMJ      ECF No. 1   filed 05/31/19   PageID.7 Page 7 of 9




 1       6.3    15 U.S.C. § 1692e states that a debt collector may not use any false,

 2              deceptive, or misleading representation or means in connection with the

 3              collection of any debt.

 4       6.4    15 U.S.C. § 1692f states that a debt collector may not use any unfair or

 5              unconscionable means to collect a debt.

 6       6.5    Defendant Cavalry’s removal of meaningful information from the

 7              exemption claim form is unfair, unconscionable, and violates 15 U.S.C.

 8              § 1692f.

 9       6.6    By reason thereof, Defendant Cavalry is liable to Plaintiff for judgment

10              that Defendant Cavalry’s conduct violated 15 U.S.C. §§ 1692e and

11              1692f of the FDCPA, actual damages, statutory damages, costs and

12              attorney’s fees.

13             VII. REQUEST FOR PRESERVATION OF EVIDENCE

14       7.1    Preserve all forms of electronic data, regardless of where the data exists,

15              without modification to or deletion of any potentially discoverable data;

16       7.2    Suspend all procedures that may alter or delete computer data;

17       7.3    Prevent deleting, overwriting, defragmenting, or compressing the data;

18       7.4    Preserve all archived back-up tapes and ensure that (a) if archive tapes

19              are rotated, the relevant tapes are removed from the rotation; and (b) if

20              backups are made to hard drives, preserve the hard drive as well;
     COMPLAINT - 7
21

22
        Case 2:19-cv-00190-SMJ     ECF No. 1    filed 05/31/19   PageID.8 Page 8 of 9




 1         7.5   Preserve the contents of all hard drives, network drives, tape drives,

 2               optical drives, floppy disks, CD and DVD drives, and all other types of

 3               drives or media that are within the possession, custody, or control of all

 4               people who have knowledge of relevant facts and those who work with

 5               them, such as assistants;

 6         7.6   Preserve the contents of all information on portable computers—such

 7               as laptops, palmtops, or tablets—used by those people, as well as home

 8               computers, if these are used for work purposes;

 9         7.7   Preserve the contents of all data on computers that were used since the

10               limitations period on the lawsuit began (for example; five years prior to

11               filing) but that are no longer in use; and

12         7.8   Disclose electronic information in the Rule 26 initial disclosures.

13                                 VIII. PRAYER FOR RELIEF

14         WHEREFORE, Plaintiff demands judgment against Defendant Cavalry as

15   follows:

16         8.1   Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A) of

17               $1,000.00;

18         8.2   Awarding Plaintiff actual damages sustained under the FDCPA;

19         8.3   Reasonable attorney’s fees and costs pursuant to 15 U.S.C. §

20               1692k(a)(3);
     COMPLAINT - 8
21

22
       Case 2:19-cv-00190-SMJ   ECF No. 1     filed 05/31/19   PageID.9 Page 9 of 9




 1       8.4   Declaratory judgment that Defendant Cavalry’s practices complained

 2             of herein violate the FDCPA;

 3       8.5   Injunctive relief permanently enjoining Defendant Cavalry’s practices

 4             complained of herein; and

 5       8.6   Such other and further relief as the Court may deem just and proper.

 6       DATED this 31st day of May, 2019.

 7                                      Kirk D. Miller, P.S.

 8                                      /s Kirk D. Miller
                                        Kirk D. Miller, WSBA No. 40025
 9                                      421 W. Riverside Ave., Ste. 660
                                        Spokane, WA 99201
10                                      kmiller@millerlawspokane.com
                                        Attorney for Plaintiff
11

12
                                        Cameron Sutherland, PLLC
13
                                        /s Shayne J. Sutherland
14                                      Shayne Sutherland, WSBA No. 44593
                                        Brian G. Cameron, WSBA No. 44905
15                                      421 W. Riverside Ave., Ste. 660
                                        Spokane, WA 99201
16                                      kmiller@millerlawspokane.com
                                        bcameron@cameronsutherland.com
17                                      ssutherland@cameronsutherland.com
                                        Attorneys for Plaintiff
18

19

20
     COMPLAINT - 9
21

22
